Exhibit 10.27

Tidewater Inc.

Summary of Director Compensation Arrangements

as of April 1, 2012

For service as a non-management director, compensation is as follows:

 

  •  

An annual cash retainer of $60,000;

 

  •  

An additional annual cash retainer of $20,000 for the lead director;

 

  •  

An additional annual cash retainer of $15,000 for the chair of each of the audit
committee and the compensation committee, and $10,000 for the chair of each of
the nominating and corporate governance committee and the finance and investment
committee;

 

  •  

Committee meeting fees of $1,500 per meeting;

 

  •  

An annual grant of deferred stock units under the Directors Deferred Stock Units
Plan valued at date of grant at $115,000;

 

  •  

Reimbursement of reasonable travel and other out-of-pocket expenses incurred in
connection with attendance at meetings of the board of directors and its
committees;

 

  •  

Participation in the company’s Gift Matching Program under which the company
matches a director’s contribution to an educational institution or foundation up
to $5,000 per year; and

 

  •  

For directors who were members of the board prior to March 31, 2006, accrued
benefits under the now frozen Non-Qualified Pension Plan for Outside Directors
of Tidewater.